NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WON SIK CHUNG,                                  No.    20-73337

                Petitioner,                     Agency No. A214-669-908

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Won Sik Chung, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for adjustment of

status. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review.

       We lack jurisdiction to review Chung’s challenges to the IJ’s denial of

adjustment of status where the IJ denied relief as a matter of discretion. See 8

U.S.C. § 1252(a)(2)(B)(i); see also Ortega-Cervantes v. Gonzales, 501 F.3d 1111,

1113 (9th Cir. 2007) (recognizing court generally lacks jurisdiction to review

discretionary denial of adjustment of status). Although the court retains

jurisdiction over questions of law, Chung’s contentions do not amount to colorable

claims that would invoke our jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Bazua-

Cota v. Gonzales, 466 F.3d 747, 749 (9th Cir. 2006) (disagreement with weighing

of equities is not colorable question of law).

       We reject as unsupported by the record Chung’s contentions that the agency

applied the incorrect standard in declining to exercise its discretion or otherwise

erred in its analysis of his case.

       The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

       PETITION FOR REVIEW DISMISSED.




                                           2                                   20-73337